DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claims 1, 2, 6, 10-12, 14, 17, and 20-22 are amended.
Claims 1-3, 5-12 and 14-22 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-12 and 14-22 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zisimopoulos et al. (US 2016/0286471 a1) in view of Bangolae et al. (US 2018/0098370 A1) in further view of Freda et al. (US 2018/0092017 A1).

4.   Regarding claim 1, Zisimopoulos teaches a terminal device for use with a wireless telecommunications system comprising a base station and a plurality of relay nodes, the terminal device (Figures 1, 11 and 12 Paragraph [0124] and [0138]) comprising:
a transmitter; a receiver; and circuitry configured to:
select a first relay node from the plurality of relay nodes; control the transmitter and the receiver to exchange signals with the base station via the first relay node (Figures 1, 11, and 12 Paragraph [0037] ,[0050] and [0124]);
measure a first signal characteristic associated with the first relay node; compare the first signal characteristic with a predetermined threshold value (Figure 12 and Paragraph [0124] to [0140] compare RSRP to threshold)
Figure 12).  
Zisimopoulos does not explicitly disclose in a case that the first signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal.
Bangolae teaches in a case that the signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in a case that the signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal as taught by Bangolae in the system of Zisimopoulos for the remote UE to initiate relay discovery and selection see Paragraph [0097] of Bangolae.
Zisimopoulos in view of Bangolae does not explicitly disclose select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second 
Freda teaches select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node (Figures 3 to 7, 708.Paragraphs [0094] to [0100] select mobile relay based on measurements; thresholds associated with the measurements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node as taught by Freda in the system of Zisimopoulos in view of Bangolae for selection of a mobile relay WRTU see Paragraph [0098] of Freda.

5.    Regarding claim 12, Zisimopoulos teaches a method of operating a terminal device for use with a wireless telecommunications system comprising a base station Figures 1, 11 and 12 Paragraph [0124] and [0138]), the method comprising:
selecting a first relay node from the plurality of relay nodes and controlling the transmitter and receiver to exchange signals with the base station via the first relay node (Figures 1, 11, and 12 Paragraph [0037] ,[0050] and [0124]);
measuring a first signal characteristic associated with the first relay node and comparing the first signal characteristic with a predetermined threshold value (Figure 12 and Paragraph [0124] to [0140] compare RSRP to threshold);
in a case that the first signal characteristic is greater than the predetermined threshold value, control the transmitter and the receiver to continue to exchange signals with the base station via the first relay node (Figure 12).  
Zisimopoulos does not explicitly disclose in a case that the first signal characteristic is less than the predetermined threshold value, controlling the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal.
Bangolae teaches in a case that the signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds).

Zisimopoulos in view of Bangolae does not explicitly disclose select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node.
Freda teaches select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node (Figures 3 to 7, 708.Paragraphs [0094] to [0100] select mobile relay based on measurements; thresholds associated with the measurements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from 

6.    Regarding claims 2 and 14, Zisimopoulos in view of Bangolae in view of Freda teaches wherein in the case that the first signal characteristic is less than the predetermined threshold value, the circuitry is further configured to perform measurements of characteristics of the discovery signals transmitted by the plurality of relay nodes (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds).

7.    Regarding claims 3 and 15, Zisimopoulos in view of Bangolae in view of Freda teaches wherein each relay node in the plurality of relay nodes transmits a discovery signal periodically (Bangolae, Paragraph [0112] relay UE; t_relayDiscoveryPeriodicity).

8.    Regarding claims 5 and 16, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the circuitry is configured to control the transmitter and the receiver to exchange signals with the base station via the selected second relay node based on the measurements of the discovery signals (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds; identify UE to act as a relay between the eNodeB and the remote UE; Freda Figures 3 to 7, 708.Paragraphs [0094] to [0100] select mobile relay based on measurements; thresholds associated with the measurements).

9.    Regarding claims 6 and 17, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the predetermined threshold value is greater than a value of a first signal characteristic associated with the first relay node, and below the value of the first signal characteristic being at which the circuitry determines that at least one of the transmitter and receiver cannot exchange signals with the first relay node (Zisimopoulos Figure 12, Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds; identify UE to act as a relay between the eNodeB and the remote UE)).

10.    Regarding claims 7 and 18, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the predetermined threshold value is greater than the value by a predetermined amount (Zisimopoulos, Figure 12).

11.    Regarding claim 8, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the receiver is configured to receive the predetermined amount by which the predetermined threshold value is greater than the value from one of the base station or first relay node (Zisimopoulos, Figure 12 one or more additional candidates may be evaluated).

.  Regarding claim 9, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the receiver is configured to receive the predetermined threshold value from one of the base station or the first relay node (Zisimopoulos, Figure 12).

13.  Regarding claims 10 and 19, Zisimopoulos in view of Bangolae in view of Freda teaches wherein the first signal characteristic associated with the first relay node is a ProSe Communication 5 (PC5) Device-to-Device (D2D) Reference Signal Received Power (RSRP) (Zisimopoulos Figures 12 and 13, Paragraph [0011] and [0095]).

14.  Regarding claims 11 and 20 Zisimopoulos in view of Bangolae in view of Freda teaches, wherein the characteristics of the discovery signal transmitted by each of the plurality of relay nodes include a ProSe Communication 5 (PC5) Device-to-Device (D2D) Reference Signal Received Power (RSRP) (Zisimopoulos, Figures 12 and 13, Paragraph [0011] and [0095]).

15.   Regarding claim 21, Zisimopoulos teaches a user equipment (UE) for use with a wireless telecommunications system comprising a base station and a plurality of other UEs, the UE (Figures 1, 11 and 12 Paragraph [0124] and [0138]) comprising:
 Transmitter circuitry; receiver circuitry; and controller circuitry configured to:
select a first UE from the plurality of other UEs; control the transmitter circuitry and the receiver circuitry to exchange signals with the base station via the first UE (Figures 1, 11, and 12 Paragraph [0037] ,[0050] and [0124]);
Figure 12 and Paragraph [0124] to [0140] compare RSRP to threshold)
in a case that the first signal characteristic is greater than the predetermined threshold value, control the transmitter circuitry and the receiver circuitry to continue to exchange signals with the base station via the first UE (Figure 12).  
Zisimopoulos does not explicitly disclose in a case that the first signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal.
Bangolae teaches in a case that the signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a discovery signal (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in a case that the signal characteristic is less than the predetermined threshold value, control the transmitter to transmit a discovery signal initiation message to each relay node of the plurality of relay nodes, the discovery signal initiation message instructing each relay node to transmit a 
Zisimopoulos in view of Bangolae does not explicitly disclose select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node.
Freda teaches select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node (Figures 3 to 7, 708.Paragraphs [0094] to [0100] select mobile relay based on measurements; thresholds associated with the measurements).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select, based on measurements of discovery signals transmitted by the plurality of relay nodes, a second relay node from the plurality of relay nodes via which the transmitter and the receiver exchange the signals with the base station, in a case that the measurements indicate that a second signal characteristic associated with the second relay node is greater than the first signal characteristic associated with the first relay node as taught by Freda in the 

16.    Regarding claim 22, Zisimopoulos in view of Bangolae in view of Freda teaches wherein in the case that the first signal characteristic is less than the predetermined threshold value, the circuitry is further configured to perform measurements of characteristics of the discovery signals transmitted by the plurality of relay nodes (Bangolae Paragraph [0097] and [0100] remote UE triggers relay discovery procedure based on thresholds).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANE L LO/Primary Examiner, Art Unit 2466